         Case 1:15-cv-00842-RGA Document 483 Filed 02/18/20 Page 1 of 1 PageID #: 28232


~ AO I87 /Rev 7/871 Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                                                                                       DISTRICT OF                                      Delaware



                             ChanBond , LLC
                                                                                                                 EXHIBIT AND WITNESS LIST
                                        V.
           Atlantic Broadband Group, LLC et al
                                                                                                                       Case Number: 15-CR-842-RGA

PRESIDING JUDGE                                                    PLAINTIFF ' S ATIORNEY                                    DEFENDANT'S ATIORNEY
 Hon. Richard G. Andrews                                            Stephen Brauerman                                        Jennifer Ying
~DATE(S)                                                           COURT REPORTER                                            COURTROOM DEPUTY
         "2- /tY>'/~61-0                                            Heather Triozzi                                          Cynthia Biron
 PLF .     DEF.         DATE
                                       MARKED ADMITTED                                                   DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

 W1                   2/18/2020                                     David Teece; sworn




• Include a notallon as to the locallon of any exhibit not held with the case file or not available because of s12e.

                                                                                                                                     Page I of __1__ Pages
